ALLOWABILITY NOTICE
	Applicant’s response, dated 11/18/20, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a vehicle grille assembly, comprising: a body panel; a housing coupled to the body panel, wherein the housing includes a front surface and a rear surface, and wherein the rear surface defines a cutout; a display assembly disposed adjacent to the housing and aligned with the cutout, wherein the display assembly includes a light source disposed on a circuit board and a heatsink coupled to the circuit board, and wherein the light source emits light towards the front surface of the housing; and a deflector disposed adjacent to the display assembly and including a base and a guide wall extending vertically from the base, wherein the deflector includes a first surface and a second surface, and wherein the deflector defines a first airflow path and a second airflow path.
The closest prior art, Sanchez [US 2018/0266646] teaches the details of a light source disposed on a circuit board with a heatsink, and further defines a path for airflow, but fails to teach or disclose the details of the body panels, housing and deflectors as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a vehicle grille assembly, comprising: a body panel; a housing coupled to the body panel, wherein the housing includes a front surface and a rear surface, and wherein the rear surface defines a cutout; a display assembly disposed adjacent to the housing and aligned with the cutout, wherein the display assembly includes a light source disposed on a circuit board and a heatsink coupled to the circuit board, and wherein the light source emits 
As to claim 11 and its dependent claims, the claims recite the details of a grille assembly for a vehicle, comprising: a circuit board having a first side and a second side, wherein the first side opposes the second side; a plurality of light sources disposed on the first side the circuit board; a lens disposed adjacent to the plurality of light sources, wherein each light source of the plurality of light sources is configured to emit light towards the lens; a heatsink coupled to the second side of the circuit board; a deflector having a base and a guide wall and disposed proximate to the heatsink, wherein the deflector defines at least one airflow path; and a controller configured to selectively activate each light source of the plurality of light sources.
The closest prior art, Sanchez teaches the details of a light source disposed on a circuit board with a heatsink, and further defines a path for airflow, but fails to teach or disclose the details of the deflector and controllers as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a grille assembly for a vehicle, comprising: a circuit board having a first side and a second side, wherein the first side opposes the second side; a plurality of light sources disposed on the first side the circuit board; a lens disposed adjacent to the plurality of light sources, wherein each light source of the plurality of light sources is configured to emit light towards the lens; a heatsink coupled to the second side of the circuit board; a deflector having a base and a guide wall and disposed proximate to the heatsink, wherein the deflector defines at least one airflow path; and a controller configured to selectively activate each light source of the plurality of light sources, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 18 and its dependent claims, the claims recite the details of a grille assembly, comprising: a circuit board having a first side and a second side; a light source disposed on the first side of the circuit board; a lens disposed adjacent to the light source, wherein the light source is configured to emit light through the lens; a heatsink coupled to the second side of the circuit board: and a deflector disposed proximate the heatsink, wherein the deflector includes a base and a guide wall extending from the base, and wherein the deflector is entirely spaced-apart from the heatsink to define an airflow path therebetween.
The closest prior art, Sanchez teaches the details of a light source disposed on a circuit board with a heatsink, and further defines a path for airflow, but fails to teach or disclose the details of the deflector as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a grille assembly, comprising: a circuit board having a first side and a second side; a light source disposed on the first side of the circuit board; a lens disposed adjacent to the light source, wherein the light source is configured to emit light through the lens; a heatsink coupled to the second side of the circuit board: and a deflector disposed proximate the heatsink, wherein the deflector includes a base and a guide wall extending from the base, and wherein the deflector is entirely spaced-apart from the heatsink to define an airflow path therebetween, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875